Title: John Adams to Richard Cranch, 12 Dec. 1785
From: Adams, John
To: Cranch, Richard


          
            
              My dear Brother
            
            

              Grosvenor Square

              Decr. 12th. 1785.
            
          

          I am much obliged to you for your judicious Letter of Octr. 15.1 you have described the
            Causes of the present Evil with Accuracy, and the Cure is equally obvious. I mean a
            partial Cure—as far as the difficulty arises from Property having been thrown by the
            Course of the War into Hands, unable to hold it, there is no remedy but time &
            the Course of Law in this respect, the present times resemble the years 1763 &
            4. immediately following the Peace with France & Spain—I remember there was
            then, great Complaints of hard times, and a remarkable Multiplication of Law suits which
            subsided only by the shifting of Property from the Debtor to the Creditor—This alway’s
            an unavoidable Effect of a Peace which throws numbers of Persons out of gainful
            Employments
          In addition to this all the causes you enumerate have operated,
            since the Peace of 1783.—The Cure is very simple—let the trade be opened to the West
            Indies, Nova Scotia, Canada and Newfoundland—let our oil and Bone and ships be received
            by the English as Remittances—this would relieve us at once—But in whose power is this?
            not in ours, But the British Governments, and if they had rather their own Merchants and
            Manufacturers who have traded to America, should be ruined and losse the Commerce of New
            England to the Nation, than open these sources of remittances, they have both the right
            & the Power
          And this I believe to be the Principal & disposition of
            every Party & almost every Man, in the Legislative & executive
            Departments of Goverment—the People in Power here, very well know, all the facts in your
            Letter—but a deadly Malice is aimed deliberately at the Commerce, Population &
            Power especially at the Navigation of New England—And you may depend upon it you will
            never be relieved, but upon this Principle, “If England dont receive their Remittances,
            France will”—
          The french Comptroller General, has reduced the Duties upon our Oil
            to 7lv. 10s. a Barrique of 2 520 Weight, that is to 30 Livr.
            or 1 Louis d. & 1/4. ⅌ ton imported in french or American ships—The difference
            between this Duty and the British Alien Duty which is £16.3s
            sterl is so great, that in my opinion you may sell all your Oil in france to
              advantage—Mr. Boylston has sold his whole Cargo there—Mr. Barrett is now at Paris, But in my opinion our Merchants
            may send their Oil to France, to advantage without waiting for Contracts—But if they are
            so attached to England, that they will not, or so indebted that they dare not send any
            thing any where else, what can we say?
          Once for all, you may take it from me, that you must Work out your
            own salvation at home—If you cannot find other Channels of Trade these will remain
            blocked up—When you have demonstrated to the World that you dont want them, they will be
            opened but not before—I am informed that the Trade of Boston to the Cape of Good Hope
            & to Africa succeeds very well, Why has no attempt been made to China, Bengall
            or Pondichery or other parts of India—There have been very able Representations to me
            and others in Letters from Boston, 3 & they have
            been made over & over again to the Ministry, by others as well as by me—by
            American Merchants here too & West India Merchants & Planters, but all
            to no Purpose as yet, since the signature of the Treaty of defensive alliance, between
            France & Holland,4 indeed, the Nation seems a little
            startled & Gentlemen begin in Conversation to wonder that Ministry dont think a
            little about the U. S. & begin to say that from our Climate’s soil &c We
            must increase fast & become important in Commerce & Politicks to this
            Country—You observe they dont allow us to be yet of any Consequence—in such a Delusion
            is this Nation still—My Love to sister & the Children, my duty to my aged,
            honourd & beloved Mother, whom I still hope to see—Yours

          
            
              J A—
            
          
          
            
   1 Actually, 13 Oct., above.

            
   2 A cask or hogshead.

            
   3 JA had recently received letters
              discussing the condition of trade from the following Massachusetts correspondents:
              Tristram Dalton, 18 Oct.; William Gordon, 4 Oct.; Stephen Higgenson, 8 Aug.; Jonathan
              Jackson, 10 Aug.; James Sullivan, 10 and 23 Oct . ; and James Warren, 4 September. All
              are in the Adams Papers, Microfilms, Nos. 365-366.

            
   4 France and the Netherlands
              concluded a defensive alliance on 10 Nov., in Paris (JA to John Jay, 24 Nov.
              [DNA]).

          
        